                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    ELKINS

ALEXIS CONCEPCION,

              Petitioner,

V.                                                      CIVIL ACTION NO. 2:18-CV-5
                                                        (BAILEY)
JENNIFER SAAD,

              Respondent.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge James P. Mazzone

[Doc. 13]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate

Judge Mazzone for submission of a proposed report and recommendation (“R&R”).

Magistrate Judge Mazzone filed his R&R on May 13, 2019, wherein he recommends

petitioner’s Petition for Habeas Corpus Pursuant to 26 U.S.C.   § 2241 IDoc. 1] be dismissed
without prejudice.

       Pursuant to 28 U.S.C.   § 636(b)(1)(c), this Court is required to make a     do nave

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a do novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150 (1985). In addition, failure to file timely objections constitutes a waiver of do novo

review and the right to appeal this Court’s Order. 28 U.S.C.        § 636(b)(1);   Snyder v.



                                             1
Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94(4th Cir. 1984). Here, objections to Magistrate Judge Mazzone’s R&R were due within

fourteen (14) days of service, pursuant to 28 U.S.C.   § 636(b)(1) and Fed. R. Civ. P. 72(b).
The docket reflects that service was accepted on May 17, 2019 [Doc. 14]. To date, no

objections have been filed. Accordingly, this court will review the R&R for clear error.

       upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 13] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report.         Accordingly, this Court

ORDERS that the petitioner’s Petition for Habeas Corpus Pursuant to 28 U.S.C.        § 2241
[Doc. 1] be DISMISSED WITHOUT PREJUDICE. This Court further ORDERS that this

matter be STRICKEN from the active docket of this Court and DIRECTS the Clerk to enter

judgment in favor of respondent.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Orderto any counsel of record herein

and to mail a copy to the pro se petitioner.

       DATED: June 6, 2019.




                                                   TON BAILEY
                                                   UNITED STATES DISTRICT JUDGE




                                               2
